In a proceeding pursuant to CPLR article 75 to vacate an arbitration award, the petitioners appeal from an order of the Supreme Court, Kings County (Ambrosio, J.), dated March 24, 2003, which denied their petition to vacate the award and granted the respondent’s cross petition to confirm the award.
Ordered that the order is affirmed, with costs.
Contrary to the petitioners.’ contention, the arbitrator’s denial of their request for an adjournment did not constitute either an abuse of discretion or misconduct sufficient to warrant vacatur of the award (see CPLR 7511 [b]; Gillis v Toll Land XIII Ltd. Partnership, 309 AD2d 734, 735 [2003], lv denied 3 NY3d 602 [2004]; Matter of M.T.M. Beverages Corp. v Pepsi Cola Bottling Co. of N.Y., 262 AD2d 414, 415 [1999]; Matter of Trivino v Allcity Ins. Co., 227 AD2d 638 [1996]; see also Harwyn Luggage v Henry Rosenfeld, Inc., 90 AD2d 747, 747-748 [1982], affd 58 NY2d 1063 [1983]).
The petitioners’ remaining contention is without merit. S. Miller, J.P., Schmidt, Rivera and Spolzino, JJ., concur.